DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I of Group I, claims 1-2, 4-5, 
7-10, 12-15, 17-18 in the reply filed on 10/14/2021 is acknowledged.
Status of Claims
Currently, claims 1-2, 4-5, 7-10, 12-15, and 17-18 are under consideration for examination.
Claim Objections
Claims 1, 13, and 14 are objected to due to the following informalities:
Regarding claim 1, the claim is objected to because of the following informalities: “a needle port extending from an outside of the walls” is recommended to be replaced with -- a needle port extending from the outside of the walls --.  
Regarding claim 13, the claim is objected to because of the following informalities: “The apparatus of claim 12 wherein the fill port and downstream port 2each comprise silicone rubber and have a thickness greater than 160 µm so as to make them self- 3sealing to a 21-gauge injection needle” should read --The apparatus of claim 12 wherein the fill port and downstream port 2each comprises has a thickness greater than 160 µm so as to make it self- 3sealing to a 21-gauge injection needle. --
Regarding claim 14, “The apparatus of claim 12 wherein the fill port and downstream port 2each comprise parylene C and have a thickness greater than 5 µm so as to make them self-sealing 3to a 21-gauge injection needle” should read --The apparatus of claim 12 wherein the fill port and downstream port 2each comprises parylene C and has a thickness greater than 5 µm so as to make it self-sealing 3to a 21-gauge injection needle. --
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 8-10, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 and claim 15 recite the limitation "the downstream port" in line 3 of claim 2 and line 2 of claim 15.  There is insufficient antecedent basis for this limitation in the claims. For the purposes of examination, “the downstream port” will be interpreted as the “needle port” disclosed in claim 1.
Regarding claim 8, the phrase “may be” renders the claim indefinite because it is unclear whether the limitation following the phrase are part of the claimed invention. For the purposes of examination, the claim will be interpreted as “The apparatus of claim 1 wherein the bead trap is a first bead trap and 2the fill port is a first fill port, the apparatus further comprising: 3a third bead stop within the fluid channel, the second and third bead stops forming a 4second bead trap within the fluid channel; and 5a second fill port extending from the outside of the walls to an interior of the second bead 6trap, 7whereby both or either first or second bead trap are selectively filled with beads in 8order to modify a flow resistance of the microfluidic flow restrictor apparatus”
Subsequently, claims 9 and 10 are also rejected as being dependent on claim 8
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Esfandyarpour (US 20140235457 A1).
Regarding claim 1, Esfandyarpour discloses a microfluidic flow restrictor apparatus (paragraphs 0228 and 0244) comprising a fluid channel having walls (fig. 13B, separation section 1310), a first bead stop 812 within the fluid channel (fig. 8, structure 812 left of bead 808, paragraph 0212) and a second bead stop 812 within the fluid channel (fig. 8, structure 812 right of bead 808, paragraph 0212), the first and second bead stops forming a bead trap within the fluid channel (fig. 8, structures 812 trapping bead 808), a fill port 1311A extending from an outside of the walls to an interior of the bead trap (fig. 13B, fluidic port 1311A, paragraph 0243) and a needle port 1311B (fig. 13B, 1311B, paragraph 0243) extending from an outside of the walls to a portion of the fluid channel downstream of the bead trap (Fig. 13B, separation section 1310 between input 1311A and 1311B, paragraph 0245). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Esfandyarpour in view of Meng et al (WO 2007106557 A2).
Regarding claim 2, Esfandyarpour discloses substantially the device disclosed in claim 1, but fails to teach a non-pierceable needle stop on or within a wall opposite at least one of the fill port and the downstream port. 

Meng et al. is considered analogous art because it pertains to a fluid channel accessible with a needle within an ophthalmic medication delivery device. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the apparatus disclosed in Esfandyarpour to include the non-pierceable needle stop, as taught and suggested by Meng, in order  to protect the opposing wall of the device by limiting the stroke of the needle to prevent accidental punctures (see Meng et al., paragraph 0046, “the greater mechanical strength of the second wall 50 advantageously limits the stroke of the needle used to puncture the first wall 10 to refill the reservoir 100, thereby protecting the eye from accidental punctures”).
Regarding claim 10, Esfandyarpour discloses substantially the device disclosed in claim 8, but fails to teach a non-pierceable needle stop on or within a wall opposite the second fill port. 
However, Meng et al. teaches a device with a non-pierceable wall, a portion of which can be used as a non-pierceable needle stop (fig. 1, second wall 50, paragraph 0046) within a wall opposite of the fill port (fig. 1, first wall 10, paragraph 0046, “In certain embodiments, the refillable reservoir 100 comprises a multi- layered structure comprising a first wall 10 and a second wall 50 which is generally unpuncturable by the needle. For example, the first wall 10 of certain embodiments comprises a pliable, drug-impermeable polymer (e.g., silicone) layer that does not leak after being pierced by a needle, and the second wall 50 comprises a layer comprising less pliable, more mechanically robust material (e.g., a stiffer material such as a polymer or composite) or comprising a greater thickness of the same material used to fabricate the first wall 10”).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the apparatus disclosed in Esfandyarpour to include the non-pierceable needle stop, as taught and suggested by Meng, in order  to protect the opposing wall of the device by limiting the stroke of the needle to prevent accidental punctures (see Meng et al., paragraph 0046, “the greater mechanical strength of the second wall 50 advantageously limits the stroke of the needle used to puncture the first wall 10 to refill the reservoir 100, thereby protecting the eye from accidental punctures”).
Claims 4-5, 7-8, 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Esfandyarpour.
Regarding claim 4, Esfandyarpour discloses substantially the device of claim 1, and further teaches a spherical bead within the bead trap (fig. 8, bead 808 between bead stops 812) that is chemically inert (paragraph 0134, beads are magnetic, which are inherently chemically inert), but fails to teach that the spherical bead is a plurality of spherical beads within the bead trap.
However, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the apparatus disclosed in Esfandyarpour to have a plurality of chemically inert beads, for the purpose of increasing the fluid resistance within the flow restrictor, since it’s been held that a mere duplication of parts is of ordinary skill in the art. 
        Regarding claim 5, Esfandyarpour discloses wherein the spherical beads each have a diameter between 10 um and 100 um (paragraph 0190, lines 27-31, sensors range from 1-20 microns across, and sensors are sized to align with the size of the beads).
Regarding claim 7, Esfandyarpour discloses wherein the spherical beads are porous (paragraph 0134).
Regarding claim 8, Esfandyarpour discloses substantially the device disclosed in claim 1, but fails to teach wherein the bead trap is a first bead trap and the fill port is a first fill port, the apparatus further comprising:  a third bead stop within the fluid channel, the second and third bead stops forming a second bead trap within the fluid channel; and a second fill port extending from the 
However, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the device disclosed in Esfandyarpour to include a third bead stop within the fluid channel, and the second and third bead stops forming a second bead trap within the fluid channel, and a second fill port extending from the outside of the walls to an interior of the second bead trap, whereby both or either first or second bead trap may be selectively filled with beads, for the purpose of further improving control the fluid resistance through the flow restrictor, since it has been held that a mere duplication of the essential working parts of a device involves only routine skill in the art.
Regarding claim 12, Esfandyarpour discloses substantially the device of claim 1, but fails to teach wherein at least one of the fill port or the downstream port is thicker than the walls of the fluid channel.
However, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the device disclosed in Esfandyarpour to have the fill port or downstream port be thicker than the walls of the fluid channel since applicant has not disclosed that the fill port or downstream port being thicker than the walls of the fluid channel solves any stated problem or is for any particular purpose, and it appears that the invention would perform equally well if the ports were thicker than the walls of the fluid channel.
Regarding claim 13, Esfandyarpour discloses substantially the device disclosed in claim 12, and further teaches wherein the fill port and downstream port each comprise silicone rubber and are self-sealing (paragraph 0436, “In another embodiment samples may be delivered into individual lanes using self sealing ports. Self sealing ports can include rubber septa and needles”), but fails to teach that the ports have a thickness greater than 160 µm.
However, port thickness is interpreted as a result effective variable (in this case, port thickness determines the property of self-sealing). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the ports thicker than 160 µm, for the purpose of ensuring effective sample insertion or removal from the device, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. 
Claims 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Esfandyarpour in view of Tai (US 20160109726 A1).
Regarding claim 14, Esfanyarpour discloses substantially the apparatus disclosed in claim 12, and further teaches that the ports are self-sealing (paragraph 0436) but fails to teach wherein the fill port and downstream port each comprise parylene C and to have a thickness greater than 5 um so as to make them self-sealing to a 21-gague injection needle. However, Tai teaches that the use of parylene C as a biocompatible material for a contact lens is known in the art (paragraph 0060, “the reservoir can be made from any suitable 
Tai is considered analogous art because it pertains to a device that uses a microfluidic flow restrictor. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the device disclosed in Esfandyarpour such that the ports comprise parylene C, as taught and suggested by Tai,  in order to provide a biocompatible material that won’t adversely affect the patient, and also since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  
Esfandyarpour, as modified by Tai, fails to teach that the fill port and downstream port are 5 µm or greater in thickness. However, port thickness is interpreted as a result effective variable (in this case, the thickness determines the self-sealing property). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the ports 5 um thick or greater, for the purpose of ensuring effective sample insertion or removal from the device, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. 
Regarding claim 18, Esfandyarpour discloses the microfluidic flow restrictor apparatus of claim 1, but fails to teach its incorporation within a contact lens comprising a reservoir connected with an inlet of the flow restrictor apparatus, and an eye-contacting surface connected with an outlet from the microfluidic flow restrictor apparatus. 

It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to incorporate the microfluidic flow restrictor Esfandyarpour within a contact lens, as taught and suggested by Tai, in order to provide a controlled flow of a fluid to the eye (see Tai, paragraph 0058). 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Esfandyarpour in view of Ban (US 20080023324).
Regarding claim 17, Esfandyarpour discloses substantially the device disclosed in claim 1, but fails to teach wherein the fluid channel, first and second bead stops, and fill port have squared off corners resulting from photolithography and etching.
However, Ban teaches that photolithography and etching are known techniques for creating rectangular structures within the art (paragraph 0209).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to use photolithography and etching techniques to create the device disclosed in Esfandyarpour in order to give precise control of the shape and size of the features the method creates.

Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the device disclosed in Esfandyarpour to modify the fluid channel, first and second bead stops, and fill port disclosed in Esfandyarpour to have squared off corners since the applicant has not disclosed that making these features have squared off corners solves any stated problem or is for any particular purpose, and it appears that the invention would perform equally well with squared off corners. 
Allowable Subject Matter
Claims 9 and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 9, the closest reference Esfandyarpour discloses substantially the device of claim 8, and further discloses that differing a channel length varies the fluidic resistance (paragraph 0224). However, it fails to teach wherein a first bead trap has a different length than a second bead trap. 
Regarding claim 15, the closest reference Esfandyarpour discloses substantially the device of claim 1, but fails to fairly teach wherein the bead trap forms a U shape such that the fill port is proximate the downstream port. There would also be no apparent motivation to modify the device disclosed in Esfandyarpour to have the bead trap form a U shape such that the fill port is proximate the downstream port. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Horvath (US 20140236006) discloses a shunt for intraocular flow that is adjustably regulated using dissolvable portions that provide an initial flow restriction and subsequent increase in flow over time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON W LEVY whose telephone number is (571)272-7582. The examiner can normally be reached M-F 7:30 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Brandon W. Levy/Examiner, Art Unit 3781                                                                                                                                                                                                        
/QUANG D THANH/Primary Examiner, Art Unit 3785